 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                                No. 2:18-cv-3063 JAM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO COUNTY OFFICE OF
      EDUCATION,
15

16                       Defendant.
17

18          Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was,

19   therefore, referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). On August 30, 2019, and September 6, 2019, plaintiff filed motions for default

21   judgment. (ECF Nos. 14 & 15.) However, on October 4, 2019, plaintiff filed a documenting

22   styled “WITHDRAW MOTION FOR DEFAULT JUDGMENT.” (ECF No. 20.) The previously

23   filed motions for default judgment will, therefore, be deemed withdraw.

24          Moreover, noticed for hearing before the undersigned on October 11, 2019, is defendant’s

25   motion to dismiss. (ECF No. 13.) Pursuant to Local Rule 230(c) plaintiff was to file an

26   opposition or a statement of non-opposition to defendant’s motion “not less than fourteen (14)

27   days preceding the noticed . . . hearing date.” Plaintiff, however, has failed to file a timely

28   opposition or statement of non-opposition.
                                                        1
 1          The failure of a party to comply with the Local Rules or any order of the court “may be

 2   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

 3   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

 4   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

 5   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 6   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 7          In light of plaintiff’s pro se status, and in the interests of justice, the court will provide

 8   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final

 9   opportunity to oppose defendant’s motion.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

12   this case should not be dismissed for lack of prosecution;

13          2. The October 11, 2019 hearing of defendant’s motion to dismiss (ECF No. 13) is

14   continued to Friday, November 15, 2019, at 10:00 a.m., at the United States District Court, 501

15   I Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

16          3. On or before November 1, 2019, plaintiff shall file an opposition or statement of non-

17   opposition to defendant’s motion 1;

18          4. Plaintiff’s October 4, 2019 request to withdraw the previously filed motions for default

19   judgment (ECF No. 20) is graned;

20          5. The August 30, 2019, and September 6, 2019 motions for default judgment (ECF Nos.

21   14 & 15) are deemed withdrawn; and

22          6. Plaintiff is cautioned that the failure to timely comply with this order may result in the

23   recommendation that this case be dismissed.

24   DATED: October 7, 2019                         /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
25

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
